Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement
Examiner recognizes Applicant’s Amendment, filed 11/30/2020.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 depends from a cancelled claim. For purposes of examination, claim 10 will be examined as if it depends from claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0119082 ("Cheng") in view of U.S. Pat. No. 9,882,289 ("Seipel").
Regarding claim 11, Cheng discloses a continuous structure capable of producing a connector cover, comprising or being a unitary structure (5) made from a single strip-shaped flat plate (see Fig. 2), 

the unit structure including a flat-plate portion (50) and two side wall portion groups (there are two groups of portions 52 at sides of structure 5), 
one of the two side wall portion groups including a first side wall portion (52) standing on one of two edges of the flat-plate portion in a width direction of the flat-plate portion (a right side, Fig. 2), 
another of the two side wall portion groups including a second side wall portion (52) standing on the other of the two edges of the flat-plate portion (a left side, see Fig. 2), 
the second side wall portion being a spring portion generating pressing force in the width direction (52 generates elastic force in width direction, see at least Fig. 2, [0016] – [0017]), and 
the first side wall portion facing the second side wall portion (see Fig. 2).
Cheng does not disclose the unitary structure including a regular repetition of a predetermined structure in a longitudinal direction of the strip-shaped flat plate, the predetermined structure being referred to as a unit structure, the unitary structure having a length n times the unit structure, n being larger than 1 and not limited to an integer. However, Seipel discloses a continuous structure (1/57/59, see Fig. 3) capable of producing a connector cover (the members 1 may be used as covering structures), comprising or being a unitary structure made from a single strip-shaped flat plate (col. 3, lns. 58 – 59), the unitary structure including a regular repetition of a predetermined structure (repeated structures 1 and the corresponding carrier structure 25 which is adjacent each 1) in a longitudinal direction of the strip-shaped flat plate (see Fig. 3), the predetermined structure being referred to as a unit structure (each group of structures is one 1 unit), the unitary structure having a length n times the unit structure (see Fig. 3, where each unit is defined by the forming of the plate member and the attached strip and has a width W, seen below), n being larger than 1 and not limited to an 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the unit structure of Cheng so that it was formed as a regular repeated predetermined structure as part of a unitary structure as taught by the invention of Seipel, because forming the unit structure this way allows for one to easily manufacture numerous units.

    PNG
    media_image1.png
    355
    605
    media_image1.png
    Greyscale

Marked up version of Fig. 3 of Seipel

Regarding claim 12, Cheng discloses wherein a third side wall portion (another of the pair of 52) is included in either one of the two side wall portion groups (see Fig. 2).
Regarding claims 13 – 14, Cheng discloses wherein gap portions extending toward a centerline of the flat-plate portion in the unit structure are formed in the flat-plate portion of the unit structure (see gaps A, below, extending toward the dashed center line in that the portions have a length along a direction towards the center line), and the gap portions are located at .
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argues that Seipel does not disclose a regular repetition of a unit structure nor a length n times the unit structure, as required by claim 11. Examiner cannot concur. As described and shown above, the unit structure of Seipel has a length defined by width W. Each unit has this width, and thus the continuous structure containing the many units has a length spanning the full extent of the units equal to W times the number of units.
Allowable Subject Matter
Claims 1 – 4, 9, and 15 – 16 are allowed. Claim 10 is objected to and would be allowable if the dependency is remedied as indicated above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art does not disclose or suggest the claimed continuous structure capable of producing a connector cover, comprising or being a unitary structure made from a single strip-shaped flat plate, the unitary structure including a regular repetition of a predetermined structure in a longitudinal direction of the strip-shaped flat plate, the predetermined structure being referred to as a unit structure, a flat-plate portion of the unit structure having gap portions, the gap portions being equally spaced, and the continuous structure being cuttable at a position of one of the gap portions to produce the connector cover having a length m times an interval between two of the gap portions adjacent in the longitudinal direction, m being a value obtained by adding a positive integer not less than 1 to a value obtained as a result of dividing a length in the longitudinal direction of the unit structure by the interval, along with the remaining elements of the claim.

Regarding Claim 16, the prior art does not disclose or suggest the claimed method for producing a connector cover from a continuous structure, the continuous structure comprising or being a unitary structure made from a single strip-shaped flat plate, and having gap portions extending toward a centerline of the flat-plate portion in the unit structure are formed in the flat-plate portion of the unit structure, and the gap portions are located at sites of the flat-plate portion in the unit structure, the sites corresponding to positions of two sides of the first or second side wall portion, the method comprising: cutting the continuous structure at a position of one of the gap portions, along with the remaining elements of the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833